Citation Nr: 1703990	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  15-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for major depressive disorder (MDD), to include as secondary to service-connected bilateral hearing loss.  

2.  Entitlement to an increased disability rating in excess of 10 percent for bilateral hearing loss prior to October 1, 2015, and in excess of 60 percent thereafter.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1987 to February 1990.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington,  Delaware.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for major depressive disorder (MDD), to include as secondary to service-connected bilateral hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to October 1, 2015,  the Veteran's bilateral hearing loss was manifested by no worse than Level XI hearing loss in his right ear and Level I hearing loss in his left ear.  

2.  From October 1, 2015, the Veteran's bilateral hearing loss has been manifested by no worse than Level XI hearing loss in his right ear and Level VII hearing loss in his left ear.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for bilateral hearing loss prior to October 1, 2015, and in excess of 60 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process  

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Regarding his claim of entitlement to an increased disability rating for bilateral hearing loss, the Veteran is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided within a February 2013 notice letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  

The Veteran was afforded relevant VA examinations in March 2013 and October 2015.  The examinations are adequate to adjudicate the claims on appeal because they are based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Moreover, in addition to dictating objective test results, such examinations adequately describe the functional effects caused by the Veteran's bilateral hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim discussed herein and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Bilateral Hearing Loss  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In the case of an initial or increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See id.  As such, the Board has considered the Veteran's claim from October 2011 to the present, including the staged ratings assigned by the RO, effective October 1, 2015.  

The Veteran's bilateral hearing loss disability is currently rated as 10 percent disabling prior to October 1, 2015, and as 60 percent disabling thereafter, under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

The Rating Schedule also recognizes exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2016).  When the puretone threshold at each of the four specified frequencies (1,000; 2,000; 3,000; and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  Thereafter, that numeral will be elevated to the next higher numeral.  Id.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

As discussed below, the Board has carefully reviewed the evidence of record during the relevant temporal period from October 2011 to the present and finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for bilateral hearing loss prior to October 1, 2015, and in excess of 60 percent thereafter.  

In June 2012, prior to his October 2012 increased rating claim on appeal, the Veteran reported that he had received ongoing treatment for his bilateral hearing loss, which had continued to increase in severity.  Similar statements by the Veteran and his spouse in March 2013 report that his hearing continued to diminish; his wife stated that she constantly had to repeat herself and that she had to wake the Veteran up because he could not hear his alarm clock, and the Veteran noted that he would be late to work and had trouble hearing students while teaching.  

A VA audiology examination in March 2013 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
AVG
RIGHT
95
100
100
105
100
LEFT
35
35
35
50
39

Speech recognition scores based on the Maryland CNC Test were 0 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss which had a functional impact upon the Veteran's ordinary conditions of daily life, including the ability to work, based upon the Veteran's use of a contralateral routing of signals (CROS) hearing aid.  

VA treatment records document that the Veteran failed to appear for a VA examination in August 2015; however, the Veteran subsequently stated that he never received notice of the scheduled examination.  Therefore, the VA examination was rescheduled for October 1, 2015.  Audiologic testing at that time revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  



HERTZ

1000
2000
3000
4000
AVG
RIGHT
60
55
60
65
58
LEFT
110
110
110
115
100

Speech recognition scores based on the Maryland CNC Test were 56 percent in the right ear and 20 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed bilateral sensorineural hearing loss and the Veteran reported functional impact upon the ordinary conditions of daily life, including his ability to work, in that he had great difficulty hearing and communicating with others.  

In order to determine the appropriate disability rating for the Veteran's hearing loss based upon the audiologic results discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The March 2013 VA examination showed that the Veteran's puretone threshold average on the right side was 100 decibels with 0 percent speech discrimination; therefore, Table VI assigns the Roman numeral XI to the right ear.  Notably, the Veteran's right ear puretone threshold results display exceptional patterns of hearing impairment; therefore, the Board has also considered Table VIA, which assigns a Roman numeral of X based upon a 100 decibel puretone threshold average.  38 C.F.R. § 4.86(a).  However, as the application of Table VI resulted in a higher Roman numeral, the Board has utilized that result in its consideration.  The Veteran's left ear puretone threshold average was 39 decibels, with speech discrimination of 96 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear.  The Veteran's left ear puretone threshold results do not meet the definition of an exceptional pattern of hearing impairment.  Id.  

Next, DC 6100 directs to apply the Roman numerals derived from Table VI (or Table VIa), to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral XI and the row for Roman numeral I intersect, Table VII reveals that a rating of 10 percent is warranted.  

The October 2015 VA examination showed that the Veteran's puretone threshold average on the right side was 58 decibels with 56 percent speech discrimination; therefore, Table VI assigns the Roman numeral VII to the right ear.  The Veteran's left ear puretone threshold average was 100 decibels, with speech discrimination of 20 percent; therefore, Table VI indicates the assignment of Roman numeral XI for the left ear.  Because the test results document exceptional patterns of hearing loss in both ears, the Board has also considered Table VIa, which assigns Roman numerals of IV for the right ear and X for the left ear.  As such, the Board has utilized the more severe results from Table VI in its consideration.  Where the column for Roman numeral XI and the row for Roman numeral VII intersect, Table VII reveals that a rating of 60 percent is warranted.  

The Board notes here that the puretone threshold results as documented at the October 2015 VA examination show that the Veteran's hearing loss is more severe in his left ear, which is inconsistent with the additional evidence of record, including the Veteran's lay statements, which document that his right ear hearing loss is more severe.  As such, the Board will assume that the more severe October 2015 puretone threshold results apply to the Veteran's right ear, and the less severe results apply to his left ear.  In any event, even assuming that the October 2015 VA examiner incorrectly switched the puretone threshold results, this results in no more than harmless error, as the application of Table VII yields the same percentage disability rating for the Veteran's bilateral hearing loss regardless of which ear is the poorer ear, based upon the application of Table VII.  Similarly, the Board notes that October 2015 VA examination report documents a puretone threshold average of 100 in the Veteran's left ear, despite documented results which in fact yield an average of 112.  Nevertheless, this is also harmless error; even though it results in the assignment of a higher Roman numeral XI based upon application of Table VIa, the Board already utilized the Roman numeral XI in its consideration based upon application of Table VI.  

The Board also acknowledges that both private and VA treatment records document the Veteran's ongoing complaints of hearing loss; however, these additional medical treatment records are less probative as to the severity of the Veteran's bilateral hearing loss as they do not document objective puretone results (in addition to the VA examinations of record discussed above) which would allow for consideration of the applicable rating criteria.  38 C.F.R. § 4.85, DC 6100.  

To the extent that the November 2016 brief submitted by the Veteran's attorney refers to VA examinations conducted in November 2010 and March 2011, the Board notes that such examinations were conducted prior to the relevant temporal period beginning in October 2011; moreover, such examinations were conducted regarding the Veteran's separate service-connected ear disabilities rather than the Veteran's bilateral hearing loss disability currently on appeal before the Board.  As such, they are not relevant to his instant appeal.  

In conclusion, based on the foregoing, and following a review of the relevant evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for bilateral hearing loss prior to October 1, 2015, and in excess of 60 percent thereafter.  In sum, an increased compensable disability rating on a schedular basis for bilateral hearing loss is not warranted for any period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration  

The Board has also considered whether referral for an extraschedular rating is warranted for the bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2016) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

Specifically regarding the Veteran's claim of entitlement to an increased disability rating for bilateral hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. § 4.85 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

The Board finds that the schedular criteria are adequate to rate the Veteran's bilateral hearing loss for the entire period on appeal.  The schedular rating criteria specifically contemplate the manifestations of the Veteran's disabilities, including impaired hearing which requires the use of hearing aids.  In other words, the Veteran does not have any symptoms from his service-connected hearing loss specifically that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, while the Veteran has reported that he is occasionally late to work because he cannot hear his alarm clock, the Board cannot equate this with "marked interference with employment."  The Board also notes that the Veteran is separately service-connected for several ear disabilities, including peripheral vestibular disorder, tinnitus, and otitis media with mastoiditis; although he has not alleged or indicated that the collective impact or combined effects of such service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand the matter for extraschedular consideration.  In the absence of exceptional factors associated specifically with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

Finally, the evidence does not indicate that the Veteran's bilateral hearing loss completely precludes him from securing or following a substantially gainful occupation.  While some functional impact is documented resulting from his service-connected bilateral hearing loss, including difficulty hearing students while teaching, being late for work due to an inability to hear his alarm clock, and the required use of a hearing aid, there is no indication that his service-connected bilateral hearing loss completely precludes him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record in conjunction with the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An increased disability rating in excess of 10 percent for bilateral hearing loss prior to October 1, 2015, and in excess of 60 percent thereafter, is denied.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to ensure proper development of the Veteran's claim of entitlement to service connection for major depressive disorder (MDD), to include as secondary to service-connected bilateral hearing loss, prior to adjudication by the Board.  

When VA undertakes to provide an examination or opinion, it must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

VA treatment records weigh both for and against the Veteran's claim; at times the Veteran's depression was noted to result from certain life events, including a divorce, adjusting to his live-in girlfriend, and work stress, while at other times, the Veteran reported ongoing depression due to health concerns, including his ongoing hearing loss.  

During a December 2014 private psychiatric evaluation, the Veteran reported that his hearing loss caused problems in his daily life.  The private psychiatrist noted that there was a body of literature detailing a connection between medical issues like the Veteran's and psychiatric disorders similar to his MDD, and stated that his hearing loss, tinnitus, and dizziness caused his MDD.  The private psychiatrist also concluded, based upon an interview of the Veteran and review of the claims file, that the Veteran's dizziness, hearing loss, and tinnitus more likely than not aggravated his MDD.  

Following an August 2015 VA mental disorders examination, the VA examiner concluded that the origin of the Veteran's depression was not clear.  He noted the Veteran's claim that he received psychiatric treatment during active service was not supported by the evidence of record, and stated that the Veteran's hearing loss and tinnitus did not support a major impact on his level of functioning.  Additionally, he noted that the Veteran had undergone a series of unfortunate life events since 2003, but noted that the cause of his depression remained unclear.  

The above evidence of record indicates that the Veteran's MDD may be related to his service-connected hearing loss; however, it conflicts as to whether the Veteran's MDD is related to, including whether it is caused or aggravated by, his service-connected hearing loss.  As such, an additional remand is required for the Board to obtain an adequate VA opinion. See 38 C.F.R. § 3.159 (c)(4) (2015).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum VA opinion regarding the Veteran's claim of entitlement to service connection for  MDD, to include as secondary to service-connected bilateral hearing loss.  The entire claims file, to include a copy of this remand, must be made available to the examiner, and the examination report should include a review of such records.  All appropriate tests and studies should be accomplished, including a full VA examination if deemed necessary by the examiner, and all clinical findings should be reported in detail.  The VA examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

Specifically, the examiner should provide an opinion as to the following:  

(i) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's MDD is proximately due to a service-connected condition, including bilateral hearing loss?  

(ii) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's MDD has been aggravated by a service-connected condition, including bilateral hearing loss?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In providing the requested opinions, the examiner should consider, address, and reconcile all relevant evidence of record, including conflicting medical evidence of record discussed above.  

2.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for MDD.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


